Citation Nr: 1738905	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996, which includes service in Somalia. 

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for a bilateral knee disability, malaria, fatigue, and fibromyalgia.

In his April 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in June 2016 (see a June 2016 "Report of General Information" form (VA Form 27-0820)).

The Veteran testified before the undersigned at a July 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  At the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2016, the Board remanded these matters for further development.

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has characterized the claim of service connection for fibromyalgia as a claim of service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In its October 2016 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to assess the nature and etiology of any current knee disability, disability manifested by fatigue (to include, but not limited to, chronic fatigue syndrome), and disability manifested by widespread joint and muscle pain (to include, but not limited to, fibromyalgia).  The requested examinations were scheduled for a date in November 2016 at the VA Medical Center (VAMC) in Roanoke, Virginia.  A November 2016 "Report of General Information" form (VA Form 27-0820) indicates that the Veteran contacted the AOJ on the day of the scheduled examinations and provided notice that he was unable to attend the examinations due to a family emergency.  Moreover, he requested that the exams be scheduled in Washington, DC due to the fact that he was working in that location through December 2016.  The Veteran subsequently failed to report to the examinations and the AOJ did not attempt to reschedule the examinations.

In light of the Veteran's November 2016 contact with the AOJ, the Board finds that good cause has been shown for his failure to report to the previous VA examinations.  Hence, a remand is necessary to again attempt to afford the Veteran VA examinations to assess the nature and etiology of any current knee disability, disability manifested by fatigue, and disability manifested by widespread joint and muscle pain.  38 C.F.R. § 3.655 (2016) (providing for action to be taken for failure to report for a VA examination only where the Veteran fails to report "without good cause").  The AOJ should coordinate with the Veteran to schedule the examinations at the most appropriate location.

Updated VA treatment records should also be secured upon remand.

Finally, the Board notes that there is no evidence of any current malaria. As additional VA treatment records are being sought upon remand which may document evidence of such a disability, the claim of service connection for malaria is being remanded, as well.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Salem, Virginia dated since October 2016; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with a physician to assess the nature and etiology of any current right and left knee disability.  All indicated tests and studies shall be conducted (to include x-rays to determine the presence of any current knee arthritis).  The AOJ should coordinate with the Veteran to schedule the examination at the most appropriate location (see the November 2016 VA Form 27-0820).
All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each right and left knee disability diagnosed since approximately February 2015 (even if the disability is currently in remission or has completely resolved), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any right and left knee disabilities diagnosed since approximately February 2015, all reports of and instances of treatment for knee problems in the Veteran's service treatment records, and his reports of knee symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of knee symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with a physician to assess the nature and etiology of any current disability manifested by fatigue (to include, but not limited to, chronic fatigue syndrome).  All indicated tests and studies shall be conducted.  The AOJ should coordinate with the Veteran to schedule the examination at the most appropriate location (see the November 2016 VA Form 27-0820).

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Is any fatigue that has been present since approximately February 2015 due to a distinct and identifiable disability?

(b)  If any current fatigue is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, is related to the Veteran's reported fatigue in service, is related to malaria pills taken in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by fatigue diagnosed or any fatigue experienced since February 2015 (even if the disability is currently in remission or has completely resolved), the Veteran's reported fatigue in service, and his reports of fatigue in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with a physician to assess the nature and etiology of any current disability manifested by widespread joint and muscle pain (to include, but not limited to, fibromyalgia).  All indicated tests and studies shall be conducted.  The AOJ should coordinate with the Veteran to schedule the examination at the most appropriate location (see the November 2016 VA Form 27-0820).

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Is any widespread joint and muscle pain that has been present since approximately February 2015 due to a distinct and identifiable disability?

(b)  If any current widespread joint and muscle pain is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported joint and muscle pain in service, is related to malaria pills taken in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by widespread joint and muscle pain diagnosed or any joint and muscle pain experienced since approximately February 2015 (even if the disability is currently in remission or has completely resolved), the Veteran's reports of joint and muscle pain in service, and his reports of widespread joint and muscle pain in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

5.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

